Citation Nr: 9920283	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  95-33 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling. 



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1987 to 
August 1992, with 8 years, 6 months, 17 days prior active 
service.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating action of 
the RO.  The veteran testified at a personal hearing at the 
RO in July 1996.  In a November 1996 rating action based on 
the Hearing Officer's decision, the RO increased the rating 
to 30 percent, effective on June 24, 1995.  

The Board remanded the case in September 1997 for further 
development.  

By a November 1998 rating action, the RO increased the rating 
to the current level of 70 percent, effective on June 3, 
1994.  

In the September 1997 remand, the Board noted that the issue 
of entitlement to a total rating based on unemployability due 
to the veteran's service-connected disability had been raised 
and the RO was instructed to consider that claim.  In an 
August 1998 rating decision, the RO deferred a decision on 
that claim.  In a May 1999 deferred rating action, it was 
noted that there was no basis for consideration of the claim.  
Although that issue has not been perfected for appeal, the 
Board finds that it becomes moot in light of the action taken 
hereinbelow.  




FINDINGS OF FACT

For the entire appeal period, the manifestations of the 
veteran's service-connected PTSD are shown to have resulted 
in total industrial or occupational impairment.  



CONCLUSION OF LAW

The criteria for the assignment of a 100 percent evaluation 
for the service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.102, 4.7, 4.129, 4.130, 4.132 including Diagnostic Code 
9411 (1996); 38 C.F.R. § 4.130 including Diagnostic Code 9411 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

By a June 1993 rating action, the RO granted service 
connection and assigned a 10 percent disability rating for 
PTSD, effective on August 31, 1992.  In the rating action 
presently on appeal, the RO denied the veteran's claim for 
increase.  By subsequent rating actions, the rating was 
increased to the current level of 70 percent.

The report of a March 1995 VA examination included a 
diagnosis of PTSD manifested by panic attacks, flashbacks, 
repetitive traumatic nightmares, and depression.  The 
veteran's psychiatric, social and occupational impairment 
were characterized as mild to moderate.  The examiner noted 
that the veteran should have been in active psychiatric 
treatment with psychotherapy and pharmacotherapy.  

The veteran disagreed with the rating action on appeal and 
contended that the severity of her condition had not been 
accurately described.  The veteran appeared at personal 
hearing at the RO in July 1996 and testified regarding the 
effect of the service-connected PTSD on her life.  She stated 
that she had suffered panic attacks and indicated that 
because of traumatic experiences in service she was unable to 
work with or around males.  

When the Board initially reviewed the veteran's appeal in 
September 1997 it was noted that another VA psychiatric 
examination was required in order to evaluate the severity of 
the veteran's condition.  

The report of a May 1998 Social and Industrial survey 
conducted for VA included a review of the veteran's military, 
family and social history, as well as information on her 
hobbies and employment experiences.  The veteran admitted to 
depression, difficulty sleeping, nightmares and slight weight 
gain.  It was noted that the veteran was suffering from 
depression, had limited social connections, was unable to 
maintain relationships, had issues with trust and difficulty 
in "what appears to be all interpersonal relationships."  
It was further noted that the veteran did not appear to have 
medical limitations, rather, her long standing 
emotional/depressive mood had impacted her past and present 
employment difficulties.  

The veteran presented to a June 1998 VA psychiatric 
examination at which time the examiner noted that the claims 
folder and recent VA treatment records were available for 
review.  The history and details of the veteran's service 
experiences were noted.  The examiner observed that, on 
reviewing the variety and severity of the veteran's 
psychological symptoms and her employment ability, it 
appeared that she was "much more severely disabled and 
affected by frequent and significant emotions and cognitive 
impairment, more so that even she allows on initial 
interview."  As examples, the examiner observed that, while 
the veteran was currently self-employed, she admitted that 
she worked only 60 percent of the time and simply did not 
answer the phone most days of the month.  In addition, the 
veteran admitted to having canceled appointments with clients 
because of severe anxiety and then becoming so obsessed with 
having done so that she was unable to cancel other 
appointments despite the fact that she felt too anxious to 
attend.  

The examiner noted that the veteran's anxiety was often 
perceived as agitation or irritability, or feelings of 
depression, with no energy.  The veteran reported feeling 
disoriented and suffering frequent panic attacks, as well as 
episodes of uncontrollable temper.  She reported sleep 
disturbances and fear of leaving her home at night.  There 
was a history of suicidal ideation.  

The examiner entered a diagnosis of PTSD, chronic and severe, 
in addition to frequent periods of major depressive episodes, 
"probably in the context of PTSD."  The examiner assigned a 
Global Assessment of Functioning (GAF) score "ranging from 
35-45 with the majority of the time spent below 40," due to 
impairment in all major areas of meaningful interaction.  The 
examiner indicated that the GAF score applied equally to 
social and occupational functional assessment.  In summary, 
the veteran's current stressors were noted to include ongoing 
severe mood swings, panic attacks, and other psychological 
symptoms as well as frequent resultant inability to work.  


II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (hereinafter, the Court) 
has held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board further finds that the matter has 
been adequately developed for the purpose of appellate 
review.  

The veteran's service-connected PTSD is currently rated as 70 
percent disabling under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).  Earlier evaluations had 
considered the provisions of 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1995); however, those provisions were changed, 
effective on November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In 
the November 1996 rating action, the RO considered both sets 
of rating criteria and the Board will consider both the old 
and new rating criteria and apply that criteria which is more 
favorable to the veteran.  The Board notes, however, that 
where the amended regulations expressly provide an effective 
date and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Rhodan 
v. West, 12 Vet. App. 55 (1998).  

The general rating formula for mental disorders under the new 
rating criteria are as follows: A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130 including Diagnostic Code 
9400 (1998).  

Under the old rating criteria, the evaluation for the 
veteran's service-connected anxiety reaction is based on the 
degree of impairment of his social and industrial 
adaptability.  A 70 percent rating is warranted when the 
ability to establish and maintain relationships is severely 
impaired, with psychoneurotic symptoms of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent rating is 
assignable when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community or when there is totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132 including Diagnostic Code 9400 
(1996).  

In Johnson v. Brown, 7 Vet. App. 95 (1994), the Court held 
that any one of the criteria for the 100 percent in 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996) is a separate and 
independent basis for an award of a total disability rating.  
As such, the Board finds that evaluating the veteran's 
condition under the old criteria is more favorable and that 
the clinical evidence supports the assignment of a 100 
percent evaluation.  

The evidence throughout the appeal period, especially the 
report of the June 1998 VA psychiatric examination and May 
1998 Social and Industrial survey, establishes that the 
veteran's social and interpersonal impairment is severe.  It 
has been noted that the veteran was unable to maintain 
relationships and her long-standing emotional/depressive mood 
had impacted employment difficulties.  The most recent VA 
examination included the assignment of a GAF score of between 
35 and 40 and the examiner's comment that the assessment 
applied to occupational and social impairment.  The diagnosis 
was that of PTSD, chronic and severe.  Although the veteran 
was self-employed and was able to schedule her own 
appointments, the examiner observed that she suffered 
significant emotions and cognitive impairment which resulted 
in an inability to work.  

The record established that the veteran's service-connected 
PTSD has resulted in demonstrable inability to maintain 
employment.  Hence, a 100 percent rating is for application.  
See Johnson, supra.  



ORDER

An increased rating of 100 percent for the service-connected 
PTSD is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

